         Case 1:19-cv-10023-KPF Document 187 Filed 07/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

                               Plaintiffs,

                       - against -                        Case No: 19-cv-10023-KPF

MUFG UNION BANK, N.A. and GLAS AMERICAS
LLC,

                               Defendants.


                 DECLARATION OF JAMES R. BLISS ATTACHING
            SOURCES CITED BY PLAINTIFFS’ VENEZUELAN LAW EXPERT

I, JAMES R. BLISS, hereby declare pursuant to 28 U.S.C. § 1746 and Local Rule 7.1 as follows:

       1.      I am a partner at Paul Hastings LLP, attorneys for plaintiffs and counterclaim

defendants Petróleos de Venezuela, S.A. and PDVSA Petróleo, S.A.

       2.      This declaration attaches certain sources cited by Professor Brewer-Carías that

have not previously been filed with the Court.

       3.      Attached as Exhibit 1 is a true and correct excerpt (with highlights) of a

republication of Rafael Badell Madrid, Contratos de Interés Publico Nacional, in 19 REVISTA DE

DERECHO ADMINISTRATIVO (Editorial Sherwood ed., 2005) (translated).

       4.      Attached as Exhibit 2 is a true and correct excerpt (with highlights) of Rafael

Badell Madrid, Speech at the III Academic Conference on Public Contracting, Contratos de

interés publíco (June 29, 2018) (translated).

       5.      Attached as Exhibit 3 is a true and correct copy of a letter from Allan R. Brewer-

Carías to Godofredo Gonzalez, President of the Venezuelan Senate (Aug. 11, 1982) (translated).
         Case 1:19-cv-10023-KPF Document 187 Filed 07/16/20 Page 2 of 3




       6.     Attached as Exhibit 4 is a true and correct excerpt (with highlights) of Allan R.

Brewer-Carías, Los contratos de interés nacional y su aprobación legislativa, in REVISTA DE

DERECHO PÚBLICO 52 (Editorial Jurídica Venezolana ed., 1982) (translated).

       7.     Attached as Exhibit 5 is a true and correct excerpt (with highlights) of Allan R.

Brewer-Carías, Nuevas consideraciones sobre el régimen de los contratos del Estado en

Venezuela, in 2 VIII JORNADAS INTERNACIONALES DE DERECHO ADMINISTRATIVO 449–50

(Fundación Estudios de Derecho Administrativo ed., 2006) (translated).

       8.     Attached as Exhibit 6 is a true and correct excerpt (with highlights) of Allan R.

Brewer-Carías, Nuevas consideraciones sobre el régimen de los contratos del Estado en

Venezuela, in 2 VIII JORNADAS INTERNACIONALES DE DERECHO ADMINISTRATIVO 451

(Fundación Estudios de Derecho Administrativo ed., 2006) (translated).

       9.     Attached as Exhibit 7 is a true and correct excerpt (with highlights) of Jesús

Caballero Ortiz, Las Empresas Públicas en el Derecho Venezolana, (Editorial Jurídica

Venezolana ed., 1982) (translated).

       10.    Attached as Exhibit 8 is a true and correct excerpt (with highlights) of Luis H.

Farías Mata, La Teoría del Contrato Administrativo en la Doctrina, Legislación y Jurisprudencia

Venezolanas, in 2 LIBRO HOMENAJE AL PROFESOR ANTONIO MOLES CAUBET (translated).

       11.    Attached as Exhibit 9 is a true and correct excerpt (with highlights) of Margot Y.

Huen Rivas, El Arbitraje Internacional en los Contratos Administrativos, in 1 VIII JORNADAS

INTERNACIONALES DE DERECHO ADMINISTRATIVO (Fundación Estudios de Derecho

Administrativo ed., 2005).

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

                                                 2
         Case 1:19-cv-10023-KPF Document 187 Filed 07/16/20 Page 3 of 3




Executed this 15th day of July, 2020       /s/ James R. Bliss
                                           James R. Bliss




                                       3
